DETAILED ACTION
	This communication is responsive to Amendment, filed 10/19/2021. 
Claims 1-20 are pending in this application. In the Amendment, claims 1, 8 and 15 have been amended. This action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ngan (Pub. No. US 2011/0296309), Samara et al. (Samara”, Pub. No. US 2018/0232405), and Glueck et al. (“Glueck”, Pub No. US 2018/0267676).
Per claim 1, Ngan teaches a method for managing user interfaces using one or more processors that execute instructions to perform actions, comprising:
providing one or more user interface (UI) models that are associated with one or more concepts, wherein the one or more UI models include one or more visualizations ([0021]; [0036]; [0039]);
associating one or more other concepts with a model ([0022]; [0024]; [0032]; [0039]);
comparing the one or more concepts associated with each UI model to the one or more other concepts associated with the model and employing one or more results of the comparison to provide a report for the one or more UI models ([0024]; [0025]; [0032]; [0033]; [0039]).
Ngan does not specifically teach a data model.

Although the modified Ngan teaches generating a score for each GUI model (fig. 8; [0032]; [0033]; [0039]; which show generating a score for each UI component or page retrieved from repositories 701, 702 and 705), the modified Ngan does not specifically teach ordering the one or more UI models based on each score.
However, Glueck teaches ordering the one or more UI models based on each score ([0046]; [0051]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Glueck in the invention of the modified Ngan in order to provide the user with ranked list of UI component or pages based on scoring results. Thus, this would allow the user to quickly and efficiently identify an UI component or page based on the ranking of scores. 
Per claim 2, the modified Ngan teaches the method of claim 1, further comprising: selecting a UI model based on the one or more matching results of the comparison (Ngan, [0024]; [0025]; [0032]; [0033]; [0039]); binding at least a portion of data in the data model to a user interface based on at least one same concept that is associated with both the data model and the selected UI model (Ngan, [0024]; [0025]; [0032]; [0033]; [0039]; Samara, [0006]; [0029]; [0063]-[0066]); displaying the user interface based on the selected UI model and the data model; and updating one or more components of the one or more visualization displayed in the user interface based on one or more changes to one or more data sources that provide the data to the 
Per claim 4, the modified Ngan teaches the method of claim 1, wherein the comparison further comprises: ranking an order of two or more UI models based on a match with one or more other concepts associated with the data model and generating a user interface based on the rank order of the two or more UI models (Ngan, [0024]; [0025]; [0032]; [0033]; [0039]). 
Per claim 5, the modified Ngan teaches the method of claim 1, further comprising: providing one or more domains that are associated with one or more domain concepts, associating each of the one or more UI models with one or more of the one or more domains and associating the one or more UI models with a portion of the one or more domain concepts based on the one or more domains that are associated with the one or more UI models (Ngan, [0032]; [0035]). 
Per claim 6, the modified Ngan teaches the method of claim 1, further comprising: providing one or more compound UI models that each include one or more UI sub-models, providing a sub-score for each of the one or more UI sub-models based on a comparison of each concept associated with each UI sub-model and the one or more other concepts associated with the data model and providing a score for the one or more compound UI models based on the one or more sub-scores (Ngan, [0037]; [0039]; [0040]; [0050]; [0053]). 
Per claim 7, the modified Ngan teaches the method of claim 1, wherein providing the report, further comprises: generating a score for each of two or more UI models, and wherein the report employs each score to provide a listing of the two or more UI models to a user (Ngan, [0024]; [0025]; [0032]; [0033]; [0039];[0053]).

Claims 15-16 and 18-20 are rejected under the same rationale as claims 1-2 and 4-7 respectively.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ngan (Pub. No. US 2011/0296309),  Samara et al. (Samara”, Pub. No. US 2018/0232405), Glueck et al. (“Glueck”, Pub No. US 2018/0267676), Barkol et al. (“Barkol”, Pub. No, 2019/0355447).
Per claim 3, the modified Ngan teaches the method of claim 1, further comprising:; matching the one or more concept slots associated with a  model to the one or more other concepts associated with the data model and employing one or more matching results to select the model; generate a model interface based on the selected d model, wherein a portion of the one or more concept slots are also associated with at least one visualization included in a UI model ((Ngan, [0024]; [0025]; [0032]; [0033]; [0039]; Samara, [0006]; [0029]; [0063]-[0066]). The modified Ngan does not specifically teach providing two or more dashboard models that are associated with one or more concept slots.
However, Barkol teaches providing two or more dashboard models that are associated with one or more concept slots ([0051]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Barkol in the invention of the modified Ngan in order to provide the users with dashboard models that may configure with place holders for desired information.
Claims 10 is rejected under the same rationale as claim 3.
Claims 17 is rejected under the same rationale as claim 3.

Response to Arguments
Applicant’s arguments with respect to the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175